                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:16-CR-145-13-TWT
 DERECK TAYLOR
 also known as
 D,
   Defendant.


                                     ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1410] of the Magistrate Judge recommending denying the

Defendant’s Motion for Bill of Particulars [Doc. 1026], Motion to Suppress

Statements [Doc. 1027], Motion to Suppress Physical Evidence [Doc. 1028], Motion

for Early Production of Jencks Material [Doc. 1029], Motion to Sever [Doc. 1030],

and Motion to Reveal the Deal [Doc. 1031].

      I will not simply repeat the analysis of the Magistrate Judge in the thorough

and well-reasoned Report and Recommendation. The Defendant has not shown that

a bill of particulars is necessary for him to prepare his defense. The Court has no

authority to force the Government to provide Jencks material this early before trial.
The Defendant is not entitled to grand jury testimony that is not produceable under

Jencks, Brady or Giglio. The Government is not required to provide the Defendant

with a list of witnesses. The Defendant concedes that the motion to sever is

premature. Law enforcement had probable cause to make the traffic stop on March

1, 2015 based upon the timing of the lookout, the appearance of the Acura in close

proximity to the shooting and the absence of other traffic. After finding the gun, the

officers had additional probable cause to detain the Defendant. The Magistrate Judge

correctly found that the Defendant’s statement was not in response to interrogation

by law enforcement.                   The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion for Bill of

Particulars [Doc. 1026], Motion to Suppress Statements [Doc. 1027], Motion to

Suppress Physical Evidence [Doc. 1028], Motion for Early Production of Jencks

Material [Doc. 1029], Motion to Sever [Doc. 1030], and Motion to Reveal the Deal

[Doc. 1031] are DENIED.

         SO ORDERED, this 18 day of October, 2018.



                                          /s/Thomas W. Thrash
                                          THOMAS W. THRASH, JR.
                                          United States District Judge




T:\ORDERS\USA\16\16cr145-13\r&r1410.wpd          -2-
